DETAILED ACTION
Withdrawn Objections and Rejections
The rejection of claim 20 under 35 U.S.C. § 112(b) as being indefinite.
The rejection of claims 17 and 21 under 35 U.S.C. § 102(a)(1) as being anticipated by Genenger et al. (EP 0 916 724).
The rejection of claims 18 to 20, 24, and 25 under 35 U.S.C. § 103 as being unpatentable over Genenger et al. (EP 0 916 724).
The rejection of claims 22 and 23 under 35 U.S.C. § 103 as being unpatentable over Genenger et al. (EP 0 916 724) in view of Flores-Cotera et al. (U.S. Pat. No. 5,660,977).
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 17 November 2021.  A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as an acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 to 25 are rejected under 35 U.S.C. § 103 as being unpatentable over Lu (CN 202 595 129), cited in the International Search Report (ISR) and the Written Opinion of the et al. (U.S. Pat. No. 5,660,977), previously cited.
Regarding claims 17 and 22, as explained in the WOISA, Lu teaches a fermenter comprising a tank, at least two two-phase injectors for supplying oxygen localized in the lower part of the fermenter with one of the injectors provides an injected stream going down and one of the injectors provides an injected stream going up so that their streams do not collide.  Lu at Figures 1 to 3 and paragraphs [0004], [0007], [0008], [0016], and [0032] to [0034]; WOISA at item V, section 1.3.  While Lu does not specifically teach that at least one of the two-phase injectors is arranged so the stream is injected at an angle to a horizontal plane of 30° to 80°, Lu does teach that at least one of the two-phase injectors is arranged so the stream is injected at an angle to a horizontal plane of 0° to 20°, Lu at paragraph [0016], and it would have been prima facie obvious for one of ordinary skill in the art to vary the angle of the injectors in order to achieve any desired flow characteristics within the fermenter.
Lu does not teach at least one circulation loop that comprises one or more inlets and one or more outlets and is connected to a pump loop for withdrawing fluid from the fermenter and circulating the fluid with a pump to provide liquid for the two-phase injectors.  However, fermenters with circulation loops that comprise one or more inlets, one or more outlets, and connected to a pump are notoriously well known.  Flores-Cotera et al. at Figure 1 and column 6, lines 28 to 60.  It would have been prima facie
Regarding claim 20, it would have been prima facie obvious for one of ordinary skill in the art to vary the number of injectors in order to achieve any desired flow characteristics.
Regarding claim 21, the manner of operating a claimed apparatus does not patentably distinguish it from the prior art.  M.P.E.P. § 2114.
Regarding claim 23, Flores-Cotera et al. teach one or more probes for measuring the conditions in the fermenter.  Flores-Cotera et al. at column 6, line 60 to column 7, line 4.
Regarding claim 24, it would have been prima facie obvious for one of ordinary skill in the art to vary the volume of the fermenter according to the amount of fermentation product desired.
Regarding claim 25, while neither Lu nor Flores-Cotera et al. specifically teach that the fermenter is sterilizable or cleaning in place (CIP) cleanable, it would have been prima facie obvious for one of ordinary skill in the art to make the fermenter sterilizable or CIP cleanable in order to limit contamination between fermentation runs.
Response to Arguments
Applicant’s arguments filed on 17 November 2021 have been fully considered but are moot in view of the new ground(s) of rejection.
Conclusion
No claim is allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative 
/Gautam Prakash/
Primary Examiner, Art Unit 1799